Citation Nr: 1641686	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  06-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an accidental wound to the left thigh with osteomyelitis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.W.



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The Veteran testified before the undersigned at a February 2010 travel board hearing.  A transcript of the hearing is of record and was reviewed.  The issues on appeal were remanded by the Board for further development in August 2010 and February 2013.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves complex medical issues and is appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's residuals of an accidental wound to the left thigh with osteomyelitis have been manifested by moderate symptoms to Muscle Group XIV with no sign of active infection of the left femur; he is also shown to have sustained injuries to Muscle Groups XIII and XV that are in the same anatomical region but do not act upon the same joint.  

2.  The preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent disability evaluation effective from May 17, 2012, but no higher, for the Veteran's service-connected residuals of an accidental wound to the left thigh with osteomyelitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5000, 5314 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been identified or remains outstanding and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a May 2015 VA examination report discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analyses are considered adequate upon which to decide these claims.  There has been substantial compliance with all pertinent VA law and regulations, including as to the provided hearing, and to adjudicate the claims would not cause any prejudice to the appellant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Here, service connection has been established for residuals of an accidental wound to the left thigh, with osteomyelitis.  The RO evaluated the Veteran's disability under Diagnostic Codes 5314-5000 and assigned a 10 percent evaluation.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

The provisions of Diagnostic Code 5000 for osteomyelitis (acute, subacute, or chronic) include a 100 percent rating with involvement of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  A 60 percent rating is appropriate with frequent episodes, with constitutional symptoms.  A 30 percent rating is indicative of definite involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is warranted with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent evaluation is assigned for inactive osteomyelitis following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2015).  

A rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is zero percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  38 C.F.R. § 4.71a, Diagnostic Code 5000, Note (1).  

The provisions of Diagnostic Code 5314 provide that the function of Muscle Group XIV is the extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  This muscle group includes the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus intemus, and tensor vaginae femoris.  A 10 percent rating is provided for a moderate injury.  A 30 percent rating requires moderately severe injury, and a 40 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2015).  For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e). 

For VA rating purposes, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a) (2015).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test, and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  38 C.F.R. § 4.56(d).  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

In this case, the medical evidence of record demonstrates that the Veteran sustained an accidental wound to the left thigh in November 1958 when an M-80 firecracker exploded in his right hand during a training exercise, resulting in burns to the left leg with residual foreign bodies.  

The Veteran was provided a diagnosis of  chronic osteomyelitis of the left femur in December 1973.  In January 1974, he underwent radical sequestrectomy of the left femur with debridement and irrigation.  The postoperative diagnosis was osteomyelitis with acute exacerbation and sequestra, mid-shaft, left femur.  Private treatment records dated in April 1993 noted X-ray studies revealed a healed fracture to the mid-shaft of the left femur with no other significant abnormality.  A May 1993 statement noted the Veteran was experiencing symptoms of peripheral neuropathy related to his osteomyelitis.  

In April 2005, the Veteran's spouse submitted a statement in which she noted that he experienced chronic left leg pain due to bone inflammation.  She noted that, due to this pain, he was unable to drive long distances, and that he relied on pain medication in order to function.  These points were reiterated in statements dated in June 2007 and September 2010.

A June 2005 private bone scan revealed increased cortical density of the left femur with a suggestion of thickened periosteal reaction.  It was noted that these findings could be related to a prior trauma.

A September 2005 statement, authored by the Veteran's private provider, indicated that the Veteran continued to have discomfort in his left thigh.  His most recent examination was consistent with damage to the bone from prior osteomyelitis and earlier surgical procedures.  As such, the Veteran's current leg symptoms were likely the result of his service-connected disability, requiring medication for control and producing restricted functional capacity.

The Veteran was afforded a VA examination in November 2005.  At that time, it was noted that he had not worked in three years due to the inability to stand on his left leg.  The examiner provided an in-depth review of the Veteran's medical history, to include his prior surgery and 2-month period of hospitalization and physical therapy.  While chronic pain was reported since the in-service accident, it was noted that the pain waned following surgery in 1974, and then gradually worsened to the point in which he was unable to stand.  Again, it was noted that these findings could be the result of an old trauma.

On examination, the Veteran walked with a limp and was in obvious discomfort.  He became tearful due to his pain and lack of mobility and he shifted uncomfortably in the chair during the examination.  A well-healed vertical scar was observed on the upper thigh.  There was tenderness to the touch at the distal aspect of the left femur, and recent X-ray studies suggested osteomyelitis.  This diagnosis was supported by the examiner, who noted exquisite tenderness which would not be anticipated so long after an acute episode.  It was further indicated that the Veteran's injury resulted in a complete inability to work as a result of the left bony injury and subsequent infection.

During a November 2008 VA examination, the Veteran report that his pain remained centered in the distal area of the left thigh.  He indicated that the pain felt like a bruise, which ached, and was relieved by weight-bearing avoidance.  After standing for 30-45 minutes, the pain was described as 9/10.  Following an examination, the examiner provided a diagnosis of osteomyelitis of the left femur with chronic pain of moderate severity and moderate functional loss.

An additional VA examination, conducted in September 2010, noted the Veteran's history of chronic osteomyelitis which required periodic antibiotics from his primary care physician.  The Veteran stated he had received antibiotics earlier that year.  The Veteran described his pain as daily, constant, and severe.  The Veteran also reported decreased coordination and increased fatigability with weakness and uncertainty of movement.  

On examination, the examiner noted a loss of deep fascia or muscle substance, though he did not elaborate on this finding.  An X-ray examination was included which noted findings were unchanged from 2008 and that there was no evidence of soft tissue swelling or cortical erosion to suggest recurrent osteomyelitis.  An impression was provided of a stable left femur without fracture of evidence of bone inflammation.  Although the September 2010 VA examiner provided a diagnosis of left femur osteomyelitis (currently active) with residual pain, the examiner subsequently noted that X-ray and sedimentation rate studies confirmed that osteomyelitis was not active.  As to the Veteran's activities of daily living, the examiner noted that exercise was prevented, and that the effect on chores was severe.  As to employment, the examiner opined that the Veteran's disability would prevent a job of a physical nature, but not sedentary work.

During a VA examination conducted on May 17, 2012, it was noted that the Veteran suffered a penetrating muscle injury to muscle groups XIII, XIV, and XV.  The examiner indicated that this injury resulted in pain with movement, weakness, tenderness, and a lower threshold of fatigue.  The Veteran required a cane for ambulation.  Amputation was not necessary, there was no evidence of retained metallic fragments, and osteomyelitis was inactive.  An X-ray revealed an old fracture of the femoral shaft with no other acute injuries identified.  While the examiner stated that this injury affected the Veteran's ability to work, it was again noted that sedentary employment was possible.  

Per the examination report, there was no evidence of active osteomyelitis.  However, it was noted that the Veteran used intermittent antibiotics to treat his leg pain.  The location of recurrent infections consisted of the long bones of the lower extremity, left side.  While it was indicated that the Veteran had no current signs or findings attributable to osteomyelitis, the next section noted that the Veteran did have current symptoms attributable to osteomyelitis (pain, tenderness).  While the examiner found no indication of active osteomyelitis on X-ray, he found that osteomyelitis did have an impact on the Veteran's ability to work.

A private treatment report, dated in January 2014, noted that X-ray evidence raised a concern of possible infection of the left femur.  It was noted that the Veteran had bone scans in the past with positive findings in this region.  The examination was otherwise unremarkable, and it was noted that a three-phase bone scan may be beneficial if there is a current concern of active osteomyelitis.  Such was conducted in February 2014.  The indication was chronic asymmetric left femoral shaft disease, stable, associated increased nuclide uptake, consistent with chronic posttraumatic and/or postoperative change, with a component of chronic osteomyelitis not excluded.  When compared to the November 2012 bone scan, there was little if any change to uptake involving the left femoral shaft.  No gross cellulitis was present.

An Osteomyelitis Disability Benefits Questionnaire (DBQ), received by VA in March 2014, noted that the Veteran currently had signs attributable to osteomyelitis, to include anemia and leukostasis.  It was noted that osteomyelitis symptoms, such as difficulties sitting, standing, and lifting, affected the Veteran's ability to work. 

Most recently, the Veteran was afforded VA examinations to address his claim in May 2015.  Regarding osteomyelitis, the Veteran reported the use of intermittent antibiotics, though none since 2013.  The examiner noted that antibiotic treatment was not noted in the Veteran's VA treatment records, nor in the available records in his VA claims file.  The Veteran denied current treatment for osteomyelitis.  Following an in-person examination, to include the study of X-ray evidence from 2012, the examiner deemed that this condition was inactive.  It was further stated that the Veteran had no additional episodes or recurring infections following the initial infection in 1974.  There were no signs, findings, or symptoms on examination which were attributable to osteomyelitis or the treatment thereof.  The Veteran reported the regular use of a cane for ambulation.  An X-ray in May 2012 was noted to have revealed no evidence of osteomyelitis and a complete blood count in October 2014 was noted with no other significant test findings and/or results.  The examiner noted that the Veteran's disability did not rise to a level of functional impairment which would be equally well served by amputation.  It was further noted that the disorder did not affect his ability to work.

While the Veteran's residual scar was noted upon examination to be tender to touch, it was not unstable.  The Board also notes that service connection is separately established and that the disability is not on appeal at this time.  

As to the Veteran's muscle group injury, he was diagnosed with a muscle wound to groups XIII, XIV, and XV, left thigh, resulting from a penetrating muscle injury.  Per the examiner, this injury caused pain on movement, weakness, a lowered threshold of fatigue, and fatigue-pain.  Muscle strength testing was 4/5 for each affected group with no atrophy present.  Following a review of imaging studies, it was determined that there was no evidence of retained metallic fragments.  Regarding the Veteran's ability to work, it was noted that the injury would impair load bearing and physical activities, but that sedentary activities were not impaired.  

Finally, an August 2015 letter from the Veteran's private provider stated that the Veteran has had multiple service-related injuries to the hands and legs.  As a residual of these injuries, the Veteran had marked impairment of function in the hands and legs, and he was unable to perform any gainful employment activities due to this decrease in function.  It was further noted that the injuries will not improve, and that the Veteran was considered fully disabled.

Based upon a review of the evidence of record, and looking at that evidence in a light most favorable to the Veteran, the Board concludes that the evidence reveals a moderate injury, but no more, under the criteria of 38 C.F.R. § 4.56.  While the Veteran has consistently complained of cardinal signs and symptoms of muscle disability-e.g., weakness, and impairment of movement (cannot stand without pain), there is no evidence of retained metallic fragments in the left thigh.  There was evidence of a penetrating muscle injury, but the most recent examiner did not indicate that such was deep or through and through.  There is no evidence of muscle atrophy on any examination of record, and no examiner has made findings of intermuscular binding and scarring.  The Veteran was hospitalized for a significant period of time during his period of service; however, current findings do not reveal a moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with the sound side.  Some loss of deep fascia or muscle substance was noted in 2010, though the extent was not indicated.  Most recently in 2015, no such finding was reported and no atrophy was present.  Muscle strength was 4/5 in each affected region.  VA examinations of record have identified restrictions of daily routine simple activities, with some activities prevented or severely affected, though the Veteran was able to ambulate with the use of a cane.  

The Board also finds that the Veteran is shown to have sustained injuries to muscle groups XIII, XIV, and XV, that are in the same anatomical region but do not act upon the same joint.  Overall, the evidence demonstrates that muscle group XIV is the most severely injured muscle group.  Injuries to muscle groups XIII and XV were noted upon VA examinations in May 2012 and again in May 2015.  Therefore, the evaluation is increased by one level to the moderately severe rate and used as the combined evaluation for the affected muscle groups.  See 38 C.F.R. § 4.55(e).  As such, an increased 30 percent rating under the criteria for Diagnostic Code 5314, but no higher, is warranted effective from May 17, 2012.

With regard to osteomyelitis, the record has consistently demonstrated that there is no current infection of the left femur, and there is no conclusive identification of infection within 5 years of any examination of record.  While the 2014 bone scan could not exclude the possibility, the more recent VA examination report found that there were no signs of active infection since the Veteran's original infection in 1974.  Although the available record includes conflicting reports as to active osteomyelitis, the Board has exhaustively reviewed the medical evidence in this case and finds the May 2015 VA medical opinions as to this matter to be persuasive.  Therefore, an evaluation in excess of or in addition to the assigned 30 percent rating is not available pursuant to Diagnostic Code 5000.

As to the statements of record authored by the Veteran and his spouse, they are certainly competent to report symptoms such as leg pain and difficulty walking, because such requires only personal knowledge as it comes through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the most probative evidence of record does not show the Veteran met the objective criteria for a higher schedular rating for his claimed disability.  

The Board further finds that the August 2015 letter from the Veteran's private provider as to his having had multiple service-related injuries to the hands and legs is too vague to warrant any significant degree of probative weight.  The March 2014 DBQ also noted signs attributable to osteomyelitis, to include anemia and leukostasis, and symptoms, such as difficulties sitting, standing, and lifting, but the examiner provided no rationale for the report and is not shown to have considered other pertinent evidence of record.  These opinions also found to be inconsistent with the other evidence of record.  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

In this case, the Board finds the objective medical findings and opinions provided by the May 2015 VA examiner warrants greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The above determination is based upon consideration of applicable rating provisions.  It must also be considered as to whether the Veteran's disability may have demonstrated so exceptional or unusual a disability picture as to warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a veteran or reasonably raised by the record).  

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  While the symptoms of his disability have been accurately reflected by the schedular criteria, as discussed in detail above, his disability rating encompasses a degree of occupational impairment relative to that rating.  As such, a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating was obtained.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In a February 2016 advisory opinion, the Director of C&P performed a thorough review of the Veteran's claims file, to include VA examination reports, VA outpatient reports, and private reports.  It was noted that the rating schedule provided an ample opportunity to assess a higher evaluation under 38 C.F.R. § 4.73, though the evidence of record demonstrated moderate left leg pain only.  The totality of the evidence demonstrated VA examiners, per the Director, had been consistent in assessing preclusion to physical occupational activity with no sedentary obstacle.  It was also noted, in essence, that the Veteran had multiple nonservice-connected disability that affected his employability.  Without frequent hospitalization, marked interference with employment, or an unusual disability picture, it was determined that extra-schedular evaluation was not warranted.  The Board concurs based upon a review of all the evidence of record.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

As discussed above, the Veteran's current rating of 30 percent accurately contemplates his symptomatology for the disability at issue.  There is no indication that his other schedular service-connected disability rating is inadequate.  Of note, each rating encompasses some degree of occupational impairment, and the medical evidence of record consistently pointed to a wide range of symptoms, many non-service-connected, as an additional employment barrier.  The interference with employment due solely to the service-connected disabilities is not marked.  While inpatient visits are of record, no hospitalization was reported since the Veteran's original injury.  As such, there is found nothing unique or unusual about this Veteran's disorder.  

In the following section, the Board has also considered whether entitlement to TDIU is appropriate in this case.  While the Board is sympathetic to the Veteran, an evaluation in excess of 10 percent must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In 2013, the Board determined that a remand was warranted to adequately address the Veteran's TDIU/extra-schedular claim.  While the regulations concerning extra-schedular evaluations were discussed in the prior section, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Here, the Veteran is in receipt of a combined total evaluation of 40 percent (30 percent for residuals of a shell fragment wound, and 10 percent for the associated scar).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation.  38 C.F.R. § 4.16(b). 

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on that evidence with pertains specifically to employment.  

As noted, in April 2005, the Veteran's spouse submitted a statement in which she noted that he experienced chronic left leg pain due to bone inflammation.  She noted that, due to this pain, he was unable to drive long distances, and that he relied on pain medication in order to function.  These points were reiterated in statements dated in June 2007 and September 2010.

In November 2005, a VA examiner noted that the Veteran's leg pain gradually worsened to the point in which he was unable to stand.  It was further indicated that the Veteran's injury resulted in a complete inability to work as a result of the left bony injury and subsequent infection.  The examiner opined that even sedentary would not be feasible, as the Veteran was uncomfortable sitting as well as standing.  

An additional VA examination, conducted in September 2010, found that the Veteran's disability would prevent a job of a physical nature, but not sedentary work.  During a VA examination conducted in May 2012, it was noted that osteomyelitis did have an impact on the Veteran's ability to work (as conceded by VA in this case).  Once again, it was noted that the Veteran's disability would prevent physical employment but not employment of a sedentary nature.

In May 2015, a VA examiner noted that the injury would impair load bearing and physical activities, but that sedentary activities were not impaired.  While an August 2015 letter from the Veteran's private provider stated that the Veteran had multiple service-related injuries to the hands and legs, the Board finds no merit to the report.  To date, the Veteran is service-connected for residuals of a left leg injury, to include a scar.  As such, marked impairment of function in the hands and right leg is not to be considered for the purpose of TDIU.

Regarding the conflicting medical opinions of record, the Board finds that the private opinion of record is less probative than recent VA testing.  While it was suggested that the Veteran was unable to work as a result of his disabilities of the hands and legs, as noted, only the left leg is service connected.  Further, while the November 2005 report cited the inability to stand for prolonged periods, as well as the Veteran's lack of comfort when sitting, it is unclear as to how the Veteran's disabilities placed him in a different position than those with similar evaluations.  In contrast, the several other VA examiners of record, following in-depth objective testing that is closer in time to the present, noted moderate leg pain and weakness for which the Veteran's current evaluation encompasses.  As such, the Board affords greater weight to the recent VA medical opinions that found sedentary employment is possible for the Veteran.  

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is rated as a combined 40 percent.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Indeed, the Veteran's disabilities may have impeded his performance in any occupation which required much standing, walking, or physical exertion.  However, most VA examiners of record, and most recently, have stated that the Veteran was capable of sedentary employment.  

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, and as noted in the preceding section, the Veteran is competent to report symptoms such as leg pain, as well as limitation of motion and difficulty with standing and ambulation, because this requires only personal knowledge as it comes to him through his senses.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  

As such, the Board finds that his assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially-gainful employment due to functional impairment.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions such pain precludes the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization, which might serve as a predicate for a finding of unemployability.  The record indicates that the Veteran was not hospitalized for any service-connected disability during the period in question. 

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  A TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted in this case.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.


ORDER

Entitlement to an increased 30 percent rating effective from May 17, 2012, but no higher, for residuals of an accidental wound to the left thigh with osteomyelitis is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


